Citation Nr: 0021591	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel






INTRODUCTION

The veteran had active service from December 1967 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 1999 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's primary disabilities are coronary artery 
disease with hypertension and angina, evaluated as 60 percent 
disabling; generalized anxiety disorder, dependent 
personality disorder: post-traumatic stress disorder, 
evaluated as 30 percent disabling; arthritis of both 
shoulders, rated as 10 percent disabling; exogenous obesity, 
rated as 10 percent disabling; and diabetes mellitus, rated 
as noncompensably disabling.  He has been rated permanently 
and totally disabled since July 1988.

3.  The veteran is capable of performing many of the 
activities of daily living, is able to walk without the 
assistance of another person, and is physically and mentally 
able to protect himself from the everyday hazards of life.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent under regular schedular evaluation and 
is not substantially confined as a direct result of his 
disabilities to his dwelling and the immediate premises, or 
if institutionalized to the ward or clinical area.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met. 38 U.S.C.A. §§ 
1502(b)(c), 1521(d)(e), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to special monthly 
pension based on the need for regular aid and attendance or 
at the housebound rate.  The veteran has no service-connected 
disabilities.  He is rated at 60 percent for coronary artery 
disease with hypertension and angina; 30 percent for 
generalized anxiety disorder, dependent personality disorder, 
PTSD; 10 percent for arthritis of both shoulders, 10 percent 
for exogenous obesity and has noncompensable ratings for 
diabetes mellitus and a skin disorder.  

The veteran has had numerous hospitalizations and many 
treatments for his nonservice-connected conditions.  Medical 
reports dated from June 1987 to January 1999 from Massillon 
Community Hospital reflect treatment for, in pertinent part, 
cardiovascular disease and diabetes mellitus.  In January 
1999, he was hospitalized for complaints of chest pain.  The 
diagnosis was chest pain - rule out unstable angina.  

VA treatment records dated from June 1996 to June 1998 are 
negative for complaints of blindness, an inability to perform 
daily living activities or an inability to leave his home. 

Pursuant to a June 1999 Board remand the veteran was afforded 
a VA general medical examination in October 1999.  The 
examiner observed that the veteran walked slowly with a cane.  
He had slightly limited range of motion of the spine, hips, 
right knee and shoulders.  

During the veteran's October 1999 VA aid and attendance and 
housebound examination he stated that he was sedentary in his 
activities at home.  His daily activities included getting 
up, eating breakfast, watching TV, eating lunch, going for a 
ride in the car, coming home, eating dinner, watching TV and 
going to bed.  The examiner noted that the veteran was not in 
a hospital and that he walked with a cane.  His daily 
activities included eating, going for drives and watching 
television.  Objectively, he appeared well-groomed and well-
kept.  He had some limitation of motion of the spine.  The 
examiner opined that the veteran was not bedridden.  

A February 2000 addendum to the October 1999 VA housebound 
and aid and attendance examination stated that the veteran's 
activities included playing cards and going for drives.  He 
used a cane for ambulation and sometimes used a walker for 
stability at home.  The examiner concluded that the veteran 
was not bedridden, not housebound, not hospitalized, could 
walk with a cane and did not need aid and attendance.  

Analysis

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
See 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a)(1) and 
(b) (defining permanent and total disability).      

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d); 
38 C.F.R. § 3.351(a)(1).  A person is considered to be in 
need of regular aid and attendance if such person is a 
patient in a nursing home due to mental or physical 
incapacity, is helpless or blind, or is so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b) 
and (c)(1) and (2).  Increased compensation is also payable 
if the veteran otherwise establishes a factual need for aid 
and attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria 
for such a need include: an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is ''permanently housebound'' when he 
is substantially confined to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(d)(2).

Initially, the Board emphasizes that, by virtue of 
establishing entitlement to non-service connected pension 
benefits, the RO acknowledged that the veteran is permanently 
and totally disabled.  However, as discussed above, 
additional pension benefits are based on extreme disability 
beyond the standard required for basic pension eligibility.  

There is no evidence of record that the veteran is a patient 
in a nursing home or is blind.  The question remaining is 
whether a factual need for regular aid and attendance is 
established.  In this regard, in during the October 1999 VA 
aid and attendance examination, the veteran described his 
daily routine.  He did not provide any information indicative 
of a need for assistance in eating, bathing, dressing, 
attending to the wants of nature, nor was any mental 
incapacity demonstrated that would reflect an inability to 
protect himself from daily hazards of life.  The veteran has 
shown that he can ambulate independently, and drive his car 
and there is no medical evidence that he needs aid and 
attendance.  

Since the veteran does not have a single disability rated at 
100 percent in addition to a disability rated as 60 percent 
disabling, a rating at the housebound rate is not warranted 
under 38 C.F.R. § 3.351(d)(1).  He is not confined to his 
home and therefore a rating at the housebound rate is not 
warranted under 38 C.F.R. § 3.351(d)(2).  He is not bedridden 
for the purposes of 38 C.F.R. § 3.352.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


ORDER

The claim for special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

